UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-102441 (Commission file number) BRINX RESOURCES LTD. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0388682 (IRS Employer Identification No.) 820 Piedra Vista Road NE, Albuquerque, New Mexico 87123 (Address of principal executive offices)(Zip Code) (505) 250-9992 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[] No (Not Required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:24,629,832 shares of Common Stock, $0.001 par value, as of March 11, 2010 BRINX RESOURCES LTD. INDEX Page PART I. UNAUDITED FINANCIAL INFORMATION Item 1. Interim Financial Statements 3 Balance Sheets January 31, 2010 (unaudited) and October 31, 2009 4 Statements of Operations (unaudited) Three Months Ended January 31, 2010 and 2009 5 Statements of Cash Flows (unaudited) Three Months Ended January 31, 2010 and 2009 6 Notes to Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Removed and Reserved 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 25 2 Part I.UNAUDITED FINANCIAL INFORMATION Item 1.Interim Financial Statements 3 BRINX RESOURCES LTD. BALANCE SHEETS JANUARY 31, OCTOBER 31, ASSETS (UNAUDITED) (AUDITED) Current assets Cash and cash equivalents $ $ Accounts receivable Income taxes receivable Prepaid expenses and deposit Total current assets Undeveloped mineral interests, at cost Oil and gas interests, full cost method of accounting, net of accumulated depletion Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Total current liabilities Asset retirement obligations Total liabilities $ $ Commitments and contingencies Stockholders' equity Preferred stock - $0.001 par value; authorized - 1,000,000 shares Issued - none - - Common stock - $0.001 par value; authorized - 100,000,000 shares Issued and outstanding - 24,529,832 shares Capital in excess of par value Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 4 BRINX RESOURCES LTD. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS PERIOD ENDED JANUARY 31, REVENUES Natural gas and oil sales $ $ DIRECT COSTS Production costs Depletion and accretion General and administrative Total Expenses ) ) OPERATING INCOME (LOSS) ) ) OTHER INCOME AND EXPENSE Interest income - NET INCOME (LOSS) FOR THE PERIODS $ ) $ ) Net Income Per Common Share - Basic $ ) $ ) - Diluted $ ) $ ) Weighted average number of common shares outstanding - Basic - Diluted The accompanying notes are an integral part of these financial statements. 5 BRINX RESOURCES LTD. STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS PERIOD ENDED JANUARY 31, CASH FLOWS PROVIDED BY (USED IN) OPERATING ACTIVITIES Net income (loss) $ ) $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock based compensation (note 6) - Depletion and accretion Changes in working capital: Decrease (Increase) in accounts receivable Decrease (Increase) in prepaid expenses and deposit ) Increase (Decrease) in accounts payable and accrued liabilities ) Increase (Decrease) in income taxes receivable ) - Increase (Decrease) in income taxes payable - ) Net cash provided by (used in) operating activities ) ) CASH FLOWS PROVIDED BY (USED IN) INVESTING ACTIVITIES Payments on oil and gas interests ) ) Net cash provided by (used in) investing activities ) ) CASH FLOWS PROVIDED BY (USED IN) FINANCING ACTIVITIES Net cash provided by (used in) financing activities - - Net cash (used in) financing activities - - Net increase (decrease) in cash ) ) Cash and cash equivalents, beginning of periods Cash and cash equivalents, end of periods $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for taxes paid $ $
